Citation Nr: 0913095	
Decision Date: 04/08/09    Archive Date: 04/15/09

DOCKET NO.  08-00 759	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUE

Entitlement to an initial disability evaluation in excess of 
30 percent for post-traumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	AMVETS


ATTORNEY FOR THE BOARD

Kristy L. Zadora, Associate Counsel


INTRODUCTION

The Veteran had active duty service from June 1966 to June 
1968.  He served in Vietnam from November 1966 to November 
1967.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of an October 2007 rating decision of the 
Hartford, Connecticut regional office (RO) of the Department 
of Veterans Affairs (VA), which granted service connection 
for PTSD and established an initial disability rating of 30 
percent, effective April 11, 2007.  



FINDING OF FACT

For the entire claims period, the Veteran's PTSD has been 
manifested by social isolation without occupational 
impairment.



CONCLUSION OF LAW

The criteria for a disability rating in excess of 30 percent 
for PTSD have not been met. 38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. §§ 4.3, 4.7, 4.21, 4.126, 4.130, Diagnostic Code 
(DC) 9411 (2008).



REASONS AND BASES FOR FINDING AND CONCLUSION

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

The claim arises from disagreement with the initial rating 
following the grant of service connection.  The courts have 
held that once service connection is granted the claim is 
substantiated, additional VCAA notice is not required; and 
any defect in the notice is not prejudicial.  Hartman v. 
Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. 
Nicholson, 21 Vet. App. 112 (2007).

The United States Court of Appeals for Veterans Claims 
(Court) has elaborated that filing a notice of disagreement 
begins the appellate process, and any remaining concerns 
regarding evidence necessary to establish a more favorable 
decision with respect to downstream elements are 
appropriately addressed under the notice provisions of 38 
U.S.C. §§ 5104 and 7105.  Hartman v. Nicholson, 483 F.3d 1311 
(Fed. Cir. 2007).  

Where a claim has been substantiated after the enactment of 
the VCAA, the Veteran bears the burden of demonstrating any 
prejudice from defective VCAA notice with respect to the 
downstream elements.  Goodwin v. Peake, 22 Vet. App. 128 
(2008).  There has been no allegation of prejudice in this 
case.

The VCAA also requires VA to make reasonable efforts to help 
a claimant obtain evidence necessary to substantiate his 
claim.  38 U.S.C.A. §5103A; 38 C.F.R. §3.159(c)(d).  This 
duty to assist contemplates that VA will help a claimant 
obtain records relevant to his claim(s), whether or not the 
records are in Federal custody, and that VA will provide a 
medical examination and/or opinion when necessary to make a 
decision on the claim.  38 C.F.R. § 3.159(c)(4).

VA has met the duty to assist the Veteran in the development 
of his claim.  The Veteran's service treatment records and VA 
treatment records have been obtained.  The Veteran has been 
afforded a VA examination and a sufficient medical opinion 
has been obtained.  The examiner did not have access to the 
Veteran's claims folder, but did consider an accurate history 
related by the Veteran, and had access to electronic records 
showing the Veteran's treatment and history.  The Board has 
been able to consider the entire history, including service 
treatment and personnel records and it does not appear that 
the examiner failed to consider pertinent history.

As the Veteran's representative has indicated that there is 
no outstanding pertinent evidence to be obtained, the Board 
may proceed with consideration of the Veteran's claim.

Factual Background

Records from a Vet Center show treatment for symptoms of PTSD 
as early as November 1994 and as recently as August 2003.  
The records do not contain opinions as to the severity of the 
disability, but the more recent records show that he was 
found to be stable.

A May 2003 letter from the Veteran's sister indicates that 
the Veteran's eye now twitched and that he suffered from a 
"slight speech disorder."  

The Veteran received VA outpatient treatment for PTSD from 
June 2003 to January 2007.  He was assigned GAF scores of 55 
and 60.  He complained of difficulty sleeping and intrusive 
thoughts.  In June 2003, he reported that he felt better 
since he had stopped drinking, and in March 2005 it was 
reported that he continued to "do very well at work," 
although he experienced sadness and anxiety when watching 
news about the war in Iraq.  In January 2007, he reported 
that he was stable.

An August 2007 VA psychiatric examination reflects the 
Veteran's reports of daily intrusive thoughts of combat 
experiences and that he avoided reminders of those 
experiences by not watching news of current conflicts or war-
related movies.  Frequent nightmares, an exaggerated startle 
response, chronic anxiety, memory difficulties, and quickness 
to anger were reported.  

The Veteran stated that he had no hobbies and no friends, and 
that he resided with his wife of 30 years and an adult son.  
He was noted to be socially isolated.

Chronic sleep disturbances, including restless sleep, were 
reported.  He also reported being employed as a manufacturing 
worker with the same company for 25 years.  Employment 
difficulties, or difficulties with his activities of daily 
living, were denied.  Hallucinations, delusions and suicidal 
ideations were also denied.

The examiner noted that the Veteran was poorly groomed in 
that he was wearing a very dirty t-shirt, that he was 
somewhat dysphoric, but that his thought process was logical.  
His insight and judgment were fair, and his cognition was 
found to be grossly intact.  The examiner noted that the 
Veteran was concerned over the possible reoccurrence of his 
prostate cancer, which served as an additional stressor and 
source of anxiety for him.  Following a review of the 
Veteran's electronic medical records, the examiner diagnosed 
PTSD and assigned a GAF score of 55.  

The examiner found that the Veteran's highest GAF score over 
the past year ranged between 55 and 60.  The examiner 
elaborated that the Veteran had mild to moderate impairment 
in social function with no vocational impairment.

Rating Criteria

Disability evaluations are determined by evaluating the 
extent to which a Veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities (Rating Schedule).  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.  

Consideration is given to the potential application of the 
various provisions of 38 C.F.R. Parts 3 and 4, whether or not 
they are raised by the Veteran, as required by Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  

If there is a question as to which of two evaluations should 
apply, the higher rating is assigned if the disability 
picture more nearly approximates the criteria required for 
that rating.  Otherwise, the lower rating is assigned.  
38 C.F.R. § 4.7.

In view of the number of atypical instances it is not 
expected, especially with the more fully described grades of 
disabilities, that all cases will show all the findings 
specified.  Findings sufficiently characteristic to identify 
the disease and the disability therefrom, and above all, 
coordination of rating with impairment of function will, 
however, be expected in all instances.  38 C.F.R. § 4.21.  

In instances in which the Veteran disagrees with the initial 
rating, the entire evidentiary record from the time of the 
Veteran's claim for service connection to the present is of 
importance in determining the proper evaluation of 
disability, and staged ratings are to be considered in order 
to reflect the changing level of severity of a disability 
during this period.  Fenderson v. West, 12 Vet. App. 119 
(1999).   

PTSD is evaluated under VA's General Rating Formula for 
Mental Disorders.  38 C.F.R. § 4.130, DC 9411.  Under the 
formula, a 10 percent rating is provided for occupational and 
social impairment due to mild transient symptoms, which 
decrease work efficiency only during periods of significant 
stress or symptoms are controlled by medication.  Id.

A30 percent rating is assigned where the disorder is 
manifested by occupational and social impairment with an 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal), due to such symptoms as 
depressed mood; anxiety; suspiciousness; panic attacks 
(weekly or less often); chronic sleep impairment; and mild 
memory loss (such as forgetting names, directions, and recent 
events).  Id.

A 50 percent rating is assigned when there is occupational 
and social impairment with reduced reliability and 
productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment, impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  Id.

A 70 percent evaluation is warranted for PTSD if the Veteran 
exhibits: occupational and social impairment with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional rituals which interfere 
with routine actives; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; neglect of personal appearance 
and hygiene; difficulty in adapting to stressful 
circumstances (including work or a work like setting); 
inability to establish and maintain effective relationships.  
Id. 

A 100 percent evaluation is warranted when there is total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation, or own name.  Id. 

The extent of social impairment will also be considered, but 
an evaluation will not be assigned solely on the basis of 
social impairment.  38 C.F.R. § 4.126(b).

The symptoms listed in the criteria for a 50 percent 
evaluation are not intended to serve as an exhaustive list, 
but as examples of the type of symptomatology that would 
warrant that evaluation, but without those factors, 
differentiating a 30 percent evaluation from a 50 percent 
evaluation would be difficult.  Mauerhan v. Principi, 16 Vet. 
App. 436, 442 (2002).  If the evidence demonstrates that a 
claimant suffers symptoms or effects that cause occupational 
and social impairment equivalent to that which would be 
caused by those listed in the rating criteria the appropriate 
equivalent rating will be assigned.  Mauerhan v. Principi, at 
442-3.

GAF is a scale reflecting the "psychological, social, and 
occupational functioning on a hypothetical continuum of 
mental health-illness."  Diagnostic and Statistical Manual of 
Mental Disorders (4th ed. 1994) (DSM-IV).
  
A GAF score of 61 to 70 reflects some mild symptoms, or some 
difficulty in social, occupational, or school functioning, 
but generally functioning pretty well, with some meaningful 
interpersonal relationships.  A GAF score of 51 to 60 
indicates moderate symptoms, or moderate difficulty in 
social, occupational, or school functioning.  A GAF score of 
41 to 50 signifies serious symptoms (e.g., suicidal ideation, 
severe obsessional rituals, frequent shoplifting) or any 
serious impairment in social, occupational, or school 
functioning (e.g., no friends, unable to keep a job).  A GAF 
score of 31 to 40 signifies some impairment in reality 
testing or communication, or major impairment in several 
areas, such as work or school, family relations, judgment, 
thinking, or mood (e.g., where a depressed man avoids 
friends, neglects family, and is not able to work).  DSM-IV; 
38 C.F.R. §§ 4.125, 4.130.  See Carpenter v. Brown, 8 Vet. 
App. 240, 242 (1995). 

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the VA shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107(b).   

Analysis

The Veteran contends that the VA examiner found he had 
moderate symptoms and that this finding supports a rating in 
excess of 30 percent.  He asserts that he was given a 30 
percent rating because the RO found his disability to be only 
mild.  As just noted, however, a 10 percent rating is 
provided for mild symptoms.  The 30 percent rating recognizes 
a disability in excess of that level.  38 C.F.R. § 4.130.

Ratings in excess of 30 percent, would require a showing of 
occupational impairment.  Id.  The examiner found that there 
was no vocational impairment and the Veteran has not reported 
such impairment.  In fact, he has reported that was doing 
well at work.  The GAF scores imply moderate impairment, but 
the record contains no actual reports of difficulties in 
occupational functioning.

In addition, most of the symptoms enumerated in the criteria 
for the next higher rating of 50 percent have not been 
reported.  Although the Veteran has reported impaired memory, 
his cognition was intact on examination and mild memory loss 
is contemplated in the criteria for the 30 percent 
evaluation.  Given his job performance, it cannot be found 
that he has difficulty completing tasks, can retain only 
highly learned material, or has impaired motivation.  
Similarly, there have been reports in the past of a depressed 
mood, but this symptom is also contemplated in the 30 percent 
criteria.  The Veteran has not reported and the record does 
not show panic attacks.  He has some difficulty in 
maintaining social relationships, but no reported difficulty 
in maintaining effective work relationships.

Examination has shown his thought process and cognition to be 
intact, and his insight and judgment to be fair.  There have 
been no reports of panic attacks, flattened speech or 
difficulty in understanding complex commands.  Interference 
with his occupation was denied by the Veteran.  No evidence 
was presented indicating that the Veteran suffered from 
impairments in judgment, thinking or family relations.

The Veteran has been able to maintain social and occupational 
relationships as documented by his long-term marriage, his 
relationship with his children and his employment with the 
same employer for 25 years.  While he has reported that he 
must "try his best" to maintain his relationships with his 
children, his efforts have apparently been successful as 
there have been no reported breaks in these relationships.  
Speech difficulties were not reported in the Veteran's August 
2007 VA examination.

The Veteran's disability has been described as stable and 
there have been no periods since the effective date of 
service connection when the disability has approximated the 
criteria for an evaluation in excess of 30 percent.  
38 C.F.R. §§ 4.7, 4.21.  Staged ratings are therefore not 
warranted and the weight of the evidence is against the grant 
of a higher schedular rating.

Extraschedular Ratings

Pursuant to § 3.321(b)(1), the Under Secretary for Benefits 
or the Director, Compensation and Pension Service, is 
authorized to approve an extraschedular evaluation if the 
case "presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards."  38 C.F.R. § 3.321(b)(1) (2008).  

The question of an extraschedular rating is a component of a 
claim for an increased rating. See Bagwell v. Brown, 9 Vet. 
App. 337, 339 (1996).  Although the Board may not assign an 
extraschedular rating in the first instance, it must 
specifically adjudicate whether to refer a case for 
extraschedular evaluation when the issue either is raised by 
the claimant or is reasonably raised by the evidence of 
record.  Barringer v. Peake, No. 06-3088 (U.S. Vet. App. 
Sept. 16, 2008)

If the evidence raises the question of entitlement to an 
extraschedular rating, the threshold factor for 
extraschedular consideration is a finding that the evidence 
before VA presents such an exceptional disability picture 
that the available schedular evaluations for that service-
connected disability are inadequate.  Therefore, initially, 
there must be a comparison between the level of severity and 
symptomatology of the claimant's service-connected disability 
with the established criteria found in the rating schedule 
for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria 
reasonably describe the claimant's disability level and 
symptomatology, then the claimant's disability picture is 
contemplated by the rating schedule, the assigned schedular 
evaluation is, therefore, adequate, and no referral is 
required.  In the second step of the inquiry, however, if the 
schedular evaluation does not contemplate the claimant's 
level of disability and symptomatology and is found 
inadequate, the RO or Board must determine whether the 
claimant's exceptional disability picture exhibits other 
related factors such as those provided by the regulation as 
"governing norms."  38 C.F.R. 3.321(b)(1) (related factors 
include "marked interference with employment" and "frequent 
periods of hospitalization").  When the rating schedule is 
inadequate to evaluate a claimant's disability picture and 
that picture has related factors such as marked interference 
with employment or frequent periods of hospitalization, then 
the case must be referred to the Under Secretary for Benefits 
or the Director of the Compensation and Pension Service for 
completion of the third step--a determination of whether, to 
accord justice, the claimant's disability picture requires 
the assignment of an extraschedular rating.  Id.  

Pursuant to § 3.321(b)(1), the Under Secretary for Benefits 
or the Director, Compensation and Pension Service, is 
authorized to approve an extraschedular evaluation if the 
case "presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards."  38 C.F.R. § 3.321(b)(1).

When the rating schedule is inadequate to evaluate a 
claimant's disability picture and that picture has related 
factors such as marked interference with employment or 
frequent periods of hospitalization, then the case must be 
referred to the Under Secretary for Benefits or the Director 
of the Compensation and Pension Service for completion of the 
third step--a determination of whether, to accord justice, 
the claimant's disability picture requires the assignment of 
an extraschedular rating.  Id.  

The Veteran's disability is manifested by impairment in mood 
and social functioning.  The rating criteria contemplate 
these impairments.  Hence, referral for consideration of an 
extraschedular rating is not warranted.

The Board has resolved all reasonable doubt in favor of the 
Veteran in reaching this determination.  38 U.S.C.A. 
§ 5107(b).


ORDER

Entitlement to an initial rating in excess of 30 percent for 
PTSD is denied.



____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


